COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                      FORT
WORTH
 
 
                                           NO.
2-08-396-CV
 
 
IN THE
INTEREST OF 
D.D.M., IV, A CHILD
 
                                                  ------------
 
             FROM THE 360TH
DISTRICT COURT OF TARRANT COUNTY
 
                                                  ------------
 
                                  MEMORANDUM OPINION[1]
 
                                                  ------------
Appellant D.D.M. attempts to appeal from the
trial court=s judgment signed August 20,
2008.  Appellant mailed his notice of
appeal on September 22, 2008, and it was filed on September 25, 2008, which was
untimely.[2]




On October 13, 2008, we notified Appellant that
his appeal was subject to dismissal for want of jurisdiction unless, by
November 3, 2008, he filed a response showing a reasonable explanation for the
late filing of the notice of appeal.[3]  No response has been filed.  Accordingly, we dismiss this appeal for want
of jurisdiction.[4]
 
PER CURIAM
PANEL:  DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED:  December 11, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1.


[3]See Tex. R. App. P. 10.5(b),
26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).


[4]See Tex. R. App. P. 42.3(a),
43.2(f).